 


109 HRES 496 IH: Honoring the life and achievements of the late Dr. John Garang de Mabior and reaffirming the continued commitment of the House of Representatives to a just and lasting peace in the Republic of the Sudan.
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 496 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Payne (for himself, Mr. Tancredo, Mr. Wolf, Mr. Lantos, Mr. Meeks of New York, Ms. McCollum of Minnesota, and Ms. Watson) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Honoring the life and achievements of the late Dr. John Garang de Mabior and reaffirming the continued commitment of the House of Representatives to a just and lasting peace in the Republic of the Sudan. 
  
Whereas Dr. John Garang de Mabior, founder and leader of the Sudan People’s Liberation Movement/Army (SPLM/A), was born on June 23, 1945, in Bor, Sudan; 
Whereas Dr. Garang joined the Anya-Nya Movement in 1970, a liberation movement in southern Sudan, and after the 1972 Addis Ababa Peace Agreement, he became a member of the Sudanese Armed Forces; 
Whereas, as Deputy Director of the Military Research Branch of the Sudanese Armed Forces, Dr. Garang demonstrated his leadership abilities in the early stages of his military career; 
Whereas Dr. Garang studied economics at Grinnell College and received his master of arts and doctorate degrees from Iowa State University; 
Whereas as the undisputed leader of the SPLM/A, Dr. Garang demonstrated remarkable political and military leadership for over two decades; 
Whereas Dr. Garang skillfully managed to consolidate his base after the devastating split in the SPLM/A in 1991; 
Whereas Dr. Garang was a soldier, a scholar, a statesman, and a father, who had a clear vision and unwavering love for his people and country; 
Whereas Dr. Garang fought for 22 years to achieve a just peace for his people, but only served 21 days as First Vice President of Sudan; 
Whereas Dr. Garang fought not only for the people in southern Sudan, but also for the forgotten and long marginalized people of the Nuba Mountains, Southern Blue Nile, Darfur, and other regions of the country; 
Whereas Dr. Garang worked tirelessly to help build international support for a new Sudan that would be multi-ethnic, multi-religious, democratic, and united; 
Whereas the new Sudan envisioned by Dr. Garang, if fully realized, would be a country in which all Sudanese would live in peace without discrimination and hatred, with equality, pride, and dignity; 
Whereas Dr. Garang creatively and painstakingly managed the often conflicting aspirations of his people for an independent southern Sudan and his vision for a new Sudan; 
Whereas the Comprehensive Peace Agreement, which was signed by the Government of Sudan and the SPLM/A on January 9, 2005, gave southern Sudan the right to self determination through a referendum after six years and also offered the northern establishment in Sudan the opportunity to make unity attractive during the interim period; 
Whereas on July 8, 2005, millions of people throughout Sudan came to show their support in Khartoum when Dr. Garang was sworn in as First Vice President of Sudan; and 
Whereas on July 30, 2005, Dr. John Garang died in a helicopter crash on his way back to southern Sudan from Uganda: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life and achievements of Dr. John Garang de Mabior;  
(2)reaffirms its commitment to a just and lasting peace in the Republic of the Sudan;  
(3)calls for full implementation of the Comprehensive Peace Agreement without any delay;  
(4)strongly urges the people of southern Sudan and its leaders to continue to support Dr. Garang’s vision for a new Sudan; and 
(5)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the Secretary of State with a request that the Secretary transmit it to Dr. Garang’s widow, Rebecca Garang, and to the Government of Southern Sudan, through the Office of the Sudan People’s Liberation Movement (SPLM) in the District of Columbia. 
 
